Appeal from an order of the Family Court, Erie County (Eatricia A. Maxwell, J), entered February 14, 2007 in a proceeding pursuant to Family Court Act article 6. The order, among other things, adjudged that respondent’s child is permanently neglected and transferred guardianship and custody of the child to petitioner.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see CPLR 5511; Matter of Amy Lee P., 245 AD2d 1136 [1997]; Matter of Geraldine Rose W., 196 AD2d 313, 315-316 [1994], lv dismissed 84 NY2d 967 [1994]). Present—Hurlbutt, J.P., Martoche, Smith, Centra and Fahey, JJ.